DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 03/28/2022, in which claims 1, 4, 8, and 15 have been amended. Thus, claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations reciting “primary brand information” and “secondary brand information” in claim 1 (and elsewhere, where applicable) is vague and confusing. The claim does not make a distinction between the primary and secondary brand information. This renders claim 1 indefinite Thus, claims 1-20 are rejected under 35 U.S.C. 112(b).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of identifying duplicate brand entries and managing factory tracking information without significantly more. 
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a system comprising a processor; a computer-readable medium storing a data model and first instructions that are operative when executed by the processor; and a sensor, which performs a series of steps, e.g., capturing an image of an item for sale, the captured image including a primary brand information, a secondary brand information, and a primary license information; nesting the primary brand information and the secondary brand information extracted from the captured image of the item for sale, including data fields that indicate: a primary brand associated with the primary brand information of the item for sale, a secondary brand associated with the secondary brand information of the item for sale, a primary license associated with the primary license information of the item for sale, and whether factory tracking is required; extracting, by a computer vision component implemented on the processor, the primary brand information and the secondary brand information corresponding to an intellectual property (IP) entity from the captured image of the item for sale; identifying, by a machine learning component, the primary brand from the extracted primary brand information and the secondary brand from the extracted secondary brand information; associating, by the machine learning component, the primary brand and the 2PATENTsecondary brand to the item for sale for a later sale; storing the primary brand and the secondary brand of the item for sale as the IP entity; identifying a royalty payment required to be made to the IP entity based on the primary license, storing the identified royalty payment and the license information of the item for sale, wherein the license information is identified based on the extracted brand information and nested under the IP entity in the hierarchical structure; determining whether the factory tracking is required; determining whether the factory tracking is provided, the factory tracking data including a factory of origin for the item for sale; determining that the factory tracking is not provided; generating a corrective action; and automatically executing the identified royalty payment to the IP entity based on one or more of  the provided 2PATENTfactory tracking data, the primary brand information, the secondary brand information, and the primary license information included in the hierarchical structure. These series of steps describe the abstract idea of identifying duplicate brand entries and managing factory tracking information (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). The system limitations, e.g., processor(s); computer-readable medium; sensor; computer vision component, machine learning component, hierarchical structure; logic; and user interface do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a processor(s); computer-readable medium; sensor; computer vision component, machine learning component, hierarchical structure; logic; and user interface are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor(s); computer-readable medium; sensor; computer vision component, machine learning component, hierarchical structure; logic; and user interface limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Examiner has identified claim 8 as the claim that represents the claimed invention presented in independent claims 8 and 15.
Claim 8 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 8 is directed to a method, which performs a series of steps, e.g., capturing an image of an item for sale; storing a data model in a computer-readable medium; nesting primary and secondary information extracted from the captured image of the item for sale; including data fields that indicate: brand information of the item for sale, license information of the item for sale, and whether factory tracking is required; executing first instruction comprising logic; providing a user interface including a brand management interface and a license management interface, wherein the brand management interface interfaces with a first application programming interface (API) to manage the brand information, and wherein the license management interface interfaces with a second API to manage the license information; in response to receiving an input on the user interface, updating one or more of the brand information or the license information; associating a first brand with the item for sale using the hierarchical structure; associating a second information with the item for sale using the hierarchical structure; extracting the brand information corresponding to an intellectual property (IP) entity from the captured image of the item for sale; storing the extracted brand information of the item for sale as the IP entity; storing the license information of the item for sale, wherein the license information is identified based on the extracted brand information and nested under the IP entity in the hierarchical structure; determining whether factory tracking data is provided, the factory tracking data including a factory of origin for the item for sale; and automatically executing a royalty payment to the IP entity based on the provided factory tracking data, brand information, and license information included in the hierarchical structure. These series of steps describe the abstract idea of identifying duplicate brand entries and managing factory tracking information (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). The system limitations, e.g., processor(s); computer-readable medium; sensor; hierarchical structure; logic, brand management interface, license management interface, first application programming interface (API), second API, and user interface do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 8 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a processor(s); computer-readable medium; sensor; hierarchical structure; logic, brand management interface, license management interface, first application programming interface (API), second API, and user interface are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 8 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of processor(s); computer-readable medium; sensor; hierarchical structure; logic, brand management interface, license management interface, first application programming interface (API), second API, and user interface limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 8 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 15; and hence claim 15 is rejected on similar grounds as claim 8.
Dependent claims 2, 9, and 16 are directed to a system, method, and one or more non-transitory computer storage devices, respectively, which perform the step of generating a corrective action comprises issuing an alert. Dependent claim 4 is directed to a system, which performs the steps of the first instructions further comprise logic for: conducting an item data audit that identifies duplicate brand entries based on spelling or punctuation variations of the brand; and responsive to identifying the duplicate brand entries, automatically merging the duplicate brand entries into a single brand entry by merging respective data of each of the duplicate brand entries into the single brand entry; wherein the single brand entry includes the brand information without the spelling or punctuation variations of the brand. Dependent claims 10 and 17 are directed to a method and one or more non-transitory computer storage devices, respectively, which perform the step of a corrective action comprising an automatic correction. Dependent claims 12 and 19 are directed to a method and one or more non-transitory computer storage devices, respectively, which perform the step of associating a second information with the item comprises associating a secondary brand with the item. Dependent claims 13 and 20 are directed to a method and one or more non-transitory computer storage devices, respectively, which perform the step of associating a second information with the item comprises associating a license with the item. Dependent claim 14 is directed to a method, which perform the step of initiating a payment based on the license. These steps describe the abstract idea of identifying duplicate brand entries and managing factory tracking information (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). Thus, claims 2, 4, 9, 10, 12, 13, 14, 16, 17, 19, and 20 are directed to an abstract idea.
Dependent claims 3, 11, and 18 are directed to a system, method, and one or more non-transitory computer storage devices, respectively, which perform the step of the data model further comprising a data field that indicates whether an item is one selected from a list comprising: a private brand, an exclusive brand, and an import. Dependent claims 5, 6, and 7 are directed to a system, which perform the steps of the instructions for identifying duplicate brand entries comprising instructions for identifying spelling or punctuation variations, and wherein the first instructions further comprising logic for: responsive to identifying duplicate brand entries, generating a corrective action; the first instructions further comprising logic for setting the factory tracking data based at least in part on at least one of regulatory requirements, ethical sourcing (ES) information, or whether the item for sale is a private brand; and the first instructions further comprising logic for generating reports on brand performance, respectively. These step describe the abstract idea of identifying duplicate brand entries and managing factory tracking information (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions).Thus, claims 3, 5-7, 11, and 18 are directed to an abstract idea. The additional limitations of a data model, instructions, first instructions, and logic are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: data model, instructions, first instructions, and logic, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-7, 9-14, and 16-20 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-7, 9-14, and 16-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-7, 9-14, and 16-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.

Examiner further notes that the claims 1-7 are directed to a computer readable medium which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01.  The claims 1-7 are rejected under 35 U.S.C. 101 as the broadest reasonable interpretation of a claim covers a signal per se.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  Examiner recommends the Applicant to amend the claim to cover only statutory embodiments to avoid rejection under 35 USC 101 by adding the limitation “non-transitory” to the claims.  Appropriate correction is requested. 

Response to Arguments 
Applicant's arguments filed dated 03/28/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejections presented above in this office action.
Applicant argues that “regarding the first prong, these limitations recite a process of capturing, via a sensor, an image of an item for sale that includes primary brand information, secondary brand information, and primary license information; nesting a primary brand, a secondary brand, a primary license, and whether factory tracking is required in a hierarchical structure; and logic for executing, by a computer vision component, information corresponding to an IP entity from the captured image, identifying the primary and second brand information by a machine learning component, associating the primary and secondary brand with a product by the machine learning component, identifying a royalty payment required to be made to the IP entity, and automatically executing the identified royalty payment to the IP entity. These limitations cannot reasonably be performed in the human mind and characterized as “organizing human activity” as alleged in the Office Action.”
Examiner respectfully disagrees and notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, it is determined that the additional limitations of technology do not necessarily restrict the claim from reciting an abstract idea. Furthermore, as presented above in the rejection, the claims recite an abstract idea of identifying duplicate brand entries and managing factory tracking information , which is a Certain Method of Organizing Human Activity (commercial or legal interactions); and hence, the claims recite an abstract idea. Furthermore, Examiner respectfully notes that “capturing, via a sensor, an image of an item for sale that includes primary brand information, secondary brand information, and primary license information…….identifying a royalty payment required to be made to the IP entity, and automatically executing the identified royalty payment to the IP entity” features make use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. 
Applicant argues that “the claims go beyond merely “identifying duplicate brand entries and managing factory tracking information” as alleged in the Office Action and recite additional, technical steps of a particular process that improves a computer by i) improving the machine learning component itself to better associate brands to products for better identification in the future, and ii) improving the execution of royalty payments to IP entities by better identifying the proper IP entity and then automatically executing the payments.”
Examiner respectfully disagrees and notes that there is no computer functionality or technical/technology improvements as a result of implementing the abstract idea on a computer. The computer is used to apply the abstract idea without any technical improvement. Thus, the claim does not integrate the abstract idea into a practical application. The interaction between devices is nothing more than receiving/transmitting data. The courts have determined that receiving/transmitting data are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)). Thus, the presence of a computer does not make the claimed solution necessarily rooted in computer technology.
Furthermore, Applicant argues that “regarding the second prong, MPEP § 2106.05(f) recites that a claim that “additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception.” However, the claims do not merely invoke computers or other machinery merely as a tool. The claims recite multiple elements, including a sensor that captures an image, a computer vision component that extracts primary and secondary brand information based on the captured image, and a machine learning component that identifies “the primary brand from the extracted primary brand information and the secondary brand from the extracted secondary brand information” and associates “the primary brand and the secondary brand to the item for sale for a later sale”. Accordingly, the claims do not merely recite additional elements at a high level of generality but provide specific limitations that impose a meaningful limit on the alleged abstract idea.”
Examiner respectfully disagrees with Applicant argument because there is no improved technology in simply capturing, identifying, auditing, merging, and removing data (e.g., branding data and tracking information). The disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all. Instead, Applicant recites “capturing, via a sensor, an image of an item for sale that includes primary brand information, secondary brand information, and primary license information…….identifying a royalty payment required to be made to the IP entity, and automatically executing the identified royalty payment to the IP entity.” This is merely processing data (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, Applicant has simply provided a business method practice of identifying duplicate data (e.g., brand entries) and managing data (e.g., factory tracking information), and no technical solution or improvement has been disclosed. Additionally, there is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of identifying duplicate brand entries and managing factory tracking information and not to technology. As previously presented, Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., recited commercial and legal interactions concept) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application; and these arguments are not persuasive.
Applicant argues that “claim 1 has been amended to recite “a sensor configured to capture an image of an item for sale, the captured image including a primary brand information, a secondary brand information, and a primary license information”, a data model including a hierarchical …….For at least these reasons, claim 1 is not directed to an abstract idea without significantly more. Claims 2-7 depend from claim 1 and are patentable at least because they depend from a patentable independent claim.”. Examiner respectfully disagrees. As previously  presented, Examiner respectfully notes that with respect to Step 2B, Examiner has reviewed all of Applicant's arguments and the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Thus, the presence of a computer does not make the claimed solution necessarily rooted in computer technology. Furthermore, Examiner notes that the courts have determined that receiving/transmitting data are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)). 
Applicant argues that “even assuming, arguendo, that claim 24 is found to recite one or more abstract ideas under Prong One, the limitations of claim 24 confine the purported abstract idea(s) to a practical application thereof under Prong Two….. even insofar as the Office may, arguendo, consider claim 24 to recite steps of organizing human activity, such concepts are performed via the specific elements of the particular machine as set forth above…….. even if, arguendo, Applicant’s claim 24 recites one or more abstract ideas, claim 24 is not directed to the purported abstract idea(s), but rather is directed to a practical application thereof, and thus claim 24 is patent eligible under Prong Two of Step 2A.”  Examiner respectfully disagrees and notes the following:
With respect to Step 2A, Prong 1, Examiner respectfully disagrees and notes that collection of home operation data feature makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. Whether the claim integrates the abstract idea into a practical application by providing technical/technology improvements are considered under Step 2A-Prong 2. 
Furthermore, with respect to Step 2A, Prong 2, Applicant states that the claimed subject matter relates to a specific improvement in computer-related technology. Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea. Storing, communicating, collecting, parsing, and sending financial data simply amount to the abstract idea of performance and volume simulation testing for credit card authorizations There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of performance and volume simulation testing for credit card authorizations and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application.
With respect to Step 2B, Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. 
Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                                                                         

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693